Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 10/25/2021. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments, see pages 6-8, filed 10/25/2021, regarding the rejection of claims 1, 2, 15, 16, and 20 under 35 U.S.C. §102(a)(1) have been fully considered but they are not persuasive. Applicant argues that amended claim 1 is distinguishable from Norris et al. due to the combination of claim 1 with the elements of canceled claim 21. Specifically, Applicant argues that Norris does not teach “wherein a braking operation by the operator outside of the vehicle is permitted even in the first mode in which the vehicle is driven by the driver inside of the vehicle.” Applicant further argues that the E-Stop system taught by Norris does not teach a vehicle wherein a braking operation by the operator outside of the vehicle is permitted even in the first mode in which the vehicle is driven by the driver inside of the vehicle as claimed. However, Norris expressly teaches in paragraph 101 that E-Stop could be triggered remotely, in paragraphs 101-102, explains that a remote operator could perform a braking operation even when the vehicle is driven by a driver inside the vehicle in an emergency situation. Applicant also argues that claims 2-19, which depend from claim 1, are patentable for the same reasons as claim 1. Since claim 1 is still not patentable, claims 2-19 are not patentable. Similarly, claim 20, which recites limitations similar to the limitations in claim 1, is not patentable for the same reasons as claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris et al. US 20110071718 A1 (“Norris”).
	Regarding Claim 1. Norris teaches: a vehicle that is able to be driven by a driver, the vehicle comprising: 
	processing circuitry configured to switch between a first mode and a second mode, wherein in the first mode the vehicle is driven by the driver inside of the vehicle and in the second mode the vehicle is driven by an operator outside of the vehicle (Norris teaches a method for operating a robotically operable vehicle, comprising: receiving a manual input; operating the vehicle in a manual mode with a mechanical vehicle control system, at least in part in accordance with the manual input; receiving a mode switch signal from a controller; disabling the mechanical vehicle control system with an electric clutch in response to the mode switch signal; and operating the vehicle in an autonomous mode at least in part through an actuator [Claim 1]. The autonomous mode is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise a robotic or remote operation, such as tele-operation [paragraph 37], and so where Norris refers to an autonomous mode, they are also referring to a tele-operation mode. In tele-operation, a user pilots the vehicle remotely using a remote monitor and control system, referred to as an operator control unit (OCU). This reads on a vehicle comprising processing circuitry configured to switch between a first mode and a second mode, wherein in the first mode the vehicle is driven by the driver inside of the vehicle and in the second mode the vehicle is driven by an operator outside of the vehicle),
	wherein in the first mode a part of driving operations by the operator is restricted,
	wherein in the second mode a part of driving operations by the driver is restricted (Norris teaches a mode selector at numeral 612 of FIG. 12 that allows a user to select between the manual or , and
	wherein a braking operation by the operator outside of the vehicle is permitted even in the first mode in which the vehicle is driven by the driver inside of the vehicle (The autonomous mode for the vehicle is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise robotic or remote operation, such as teleoperation [paragraph 37]. One embodiment is a vehicle that includes a safety stop system that enhances safety in all modes and efficiently overlaps and combines components of autonomous control systems, manual mechanical control systems, and safety systems [paragraph 13]. The E-Stop system is a subsystem of the safety stop system. It includes normally disengaged electrical clutches associated with each system that causes the vehicle to move and powers down all of the clutches in an E-Stop. In one embodiment, even though the E-Stop removes power from the clutches, it leaves power in the autonomous control system. After an E-Stop the vehicle is immediately available to be driven by the operator via the mechanical vehicle operation systems. Because supervisory and other autonomous control systems remain powered, however, autonomous functions such as sensing, communications, recording, monitoring, etc., are allowed to continue [paragraph 13]. E-Stop can be triggered by E-Stop switches within the vehicle, or by operator control members for the mechanical vehicle operation systems, such as the brake pedal, which means that even when the vehicle is in autonomous mode, the manual operator can still operate the vehicle brakes by pressing the E-Stop. Also, a brake pedal relay is shown at numeral 610 in FIG. 12. The brake pedal relay senses the depression of the brake pedal, and if the brake pedal is depressed, power to the autonomous system is disabled. The brake pedal may trigger the E-stop, or controlled stop in autonomous mode [paragraph 94]. A controlled stop could be initiated by a remote operator by radio upon detection of a very close moving object, and it is also possible for a “remote E-Stop” to exist, meaning that the braking operation can be performed by the outside operator [paragraph 101]. The controlled stop systems could use engaging/disengaging mechanisms or clutches that are not part of the E-Stop subsystems [paragraph 102]).
	Regarding Claim 2. Norris teaches the vehicle according to claim 1. 
	Norris also teaches:
	wherein the processing circuitry is configured to control authority of a driving operation in each of driving by the driver and remote driving (Norris teaches that the mode selector at numeral 612 of FIG. 12 allows a user to select between the manual or autonomous modes [paragraph 95], which means that the mode selector controls authority of each driving mode).
	Regarding Claim 15. Norris teaches the vehicle according to claim 1.
	Norris also teaches:
	wherein the processing circuitry is configured to perform control to end the remote driving that is being performed (Norris teaches a mode selector at numeral 612 of FIG. 12. The mode selector allows a user to select a manual or autonomous mode [paragraph 95]. The selection of the manual mode causes power to the autonomous system to be disabled. This reads on the processing circuitry performing control to end the remote driving that is being performed).
	Regarding Claim 16. Norris teaches the vehicle according to claim 15.
	Norris also teaches:
	wherein the processing circuitry is configured to end the remote driving that is being performed by an end operation of one or both of the driver and the operator (Norris teaches a mode selector at numeral 612 of FIG. 12. The mode selector allows a user to select a manual or autonomous mode [paragraph 95]. The selection of the manual mode causes power to the autonomous system to be disabled, which reads on the driver selecting to end the remote driving. Norris also teaches that the remote operator can initiate a controlled or emergency “E-Stop” by radio or upon detection of a very close moving object [paragraph 101]. The E-Stop is a controlled stop that interrupts power to the electrical clutches associated with each system that causes the vehicle to move [paragraph 13]. After an E-Stop the vehicle is immediately available to be driven by the operator via the mechanical vehicle operation systems (manual control). This means that the application of the remote E-Stop by a remote operator can use the E-Stop to end remote operation, so both the driver and the remote operator can end the remote driving if necessary).
	Regarding Claim 20. Norris teaches a control method that is executed by processing circuitry in a vehicle which is able to be driven by a driver, the control method comprising: 
	switching between a first mode and a second mode, wherein in the first mode the vehicle is driven by the driver inside of the vehicle and in the second mode the vehicle is driven by an operator outside of the vehicle (Norris teaches a method for operating a robotically operable vehicle, comprising: receiving a manual input; operating the vehicle in a manual mode with a mechanical vehicle control system, at least in part in accordance with the manual input; receiving a mode switch signal from a controller; disabling the mechanical vehicle control system with an electric clutch in response to the mode switch signal; and operating the vehicle in an autonomous mode at least in part through an actuator [Claim 1]. The autonomous mode is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise a robotic or remote operation, such as tele-operation [paragraph 37], and so where Norris refers to an autonomous mode, they are also referring to a tele-operation mode. In tele-operation, a user pilots the vehicle remotely using a remote monitor and control system, referred to as an operator control unit (OCU). This reads on a vehicle comprising processing circuitry configured to switch between a first mode and a second mode, wherein in the first mode the vehicle is driven by the driver inside of the vehicle and in the second mode the vehicle is driven by an operator outside of the vehicle), 
	wherein in the first mode a part of driving operations by the operator is restricted, 
	wherein in the second mode a part of driving operations by the driver is restricted (Norris teaches a mode selector at numeral 612 of FIG. 12 that allows a user to select between the manual or autonomous mode [paragraph 95]. Selection of the manual mode causes power to the autonomous system to be disabled. Also, in Claim 1, Norris teaches that the mode switch signal disables the mechanical vehicle control system with an electric clutch, and allows operation of the vehicle in an autonomous mode at least in part through an actuator), and 
	wherein a braking operation by the operator outside of the vehicle is permitted even in the first mode in which the vehicle is driven by the driver inside of the vehicle (The autonomous mode for the vehicle is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise robotic or remote operation, such as teleoperation [paragraph 37]. One embodiment is a vehicle that includes a safety stop system that enhances safety in all modes and efficiently overlaps and combines components of autonomous control systems, manual mechanical control systems, and safety systems [paragraph 13]. The E-Stop system is a subsystem of the safety stop system. It includes normally disengaged electrical clutches associated with each system that causes the vehicle to move and powers down all of the clutches in an E-Stop. In one embodiment, even though the E-Stop removes power from the clutches, it leaves power in the autonomous control system. After an E-Stop the vehicle is immediately available to be driven by the operator via the mechanical vehicle operation systems. Because supervisory and other autonomous control systems remain powered, however, autonomous functions such as sensing, communications, recording, monitoring, etc., are allowed to continue [paragraph 13]. E-Stop can be triggered by E-Stop switches within the vehicle, or by operator control members for the mechanical vehicle operation systems, such as the brake pedal, which means that even when the vehicle is in autonomous mode, the manual operator can still operate the vehicle brakes by pressing the E-Stop. Also, a brake pedal relay is shown at numeral 610 in FIG. 12. The brake pedal relay senses the depression of the brake pedal, and if the brake pedal is depressed, power to the autonomous system is disabled. The brake pedal may trigger the E-stop, or controlled stop in autonomous mode [paragraph 94]. A controlled stop could be initiated by a remote operator by radio upon detection of a very close moving object, and it is also possible for a “remote E-Stop” to exist, meaning that the braking operation can be performed by the outside operator [paragraph 101]. The controlled stop systems could use engaging/disengaging mechanisms or clutches that are not part of the E-Stop subsystems [paragraph 102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”) as applied to claim 2 above, and further in view of Inoue US 9037345 B2 (“Inoue”).
	Regarding Claim 3. Norris teaches the vehicle according to claim 2.
	Norris does not teach:
	wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving enters an invalid state when the driving by the driver is in a valid state and to control the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving is in the valid state.
	However, Inoue teaches:
	wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving enters an invalid state when the driving by the driver is in a valid state and to control the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving is in the valid state (Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1]. The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated. Inoue also teaches that in at least one configuration, it is possible that the operation of the in-vehicle apparatus is prohibited only when the smartphone performs an operation, and two configurations can be set: one in which the smartphone and the vehicle apparatus control an operation to be valid or invalid, and a second configuration where only the in-vehicle apparatus controls the operation to be valid or invalid [Column 16, rows 13-27]. Even when the smartphone is non-compliant to the in-vehicle apparatus and it is difficult for the in-vehicle apparatus and the smartphone to manage an operation authority cooperatively with each other, it is possible to restrict the false operation by simultaneous operations).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving enters an invalid state when the driving by the driver is in a valid state and to control the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving is in the valid state as taught by Inoue so as to restrict false operation instructions from simultaneous operations inside and outside of the vehicle.
	Regarding Claim 4. Norris teaches the vehicle according to claim 2.
	Norris does not teach:
	wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving enters a restricted state in which some of the driving operations are restricted when the driving by the driver is in a valid state, and to control the authority of the driving operation so that the driving by the driver enters the restricted state when the remote driving is in the valid state.
	However, Inoue teaches:
	wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving enters a restricted state in which some of the driving operations are restricted when the driving by the driver is in a valid state, and to control the authority of the driving operation so that the driving by the driver enters the restricted state when the remote driving is in the valid state (Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1].  The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving enters a restricted state in which some of the driving operations are restricted when the driving by the driver is in a valid state, and to control the authority of the driving operation so that the driving by the driver enters the restricted state when the remote driving is in the valid state as taught by Inoue so as to ensure that a remote operator outside of the vehicle is not able to control the vehicle while a driver is trying to control the vehicle.
	Regarding Claim 5. Norris in combination with Inoue teaches the vehicle according to claim 4.
	Norris does not teach:
	wherein the processing circuitry is configured to set the driving operation restricted when the remote driving is in the restricted state on a basis of the operator.
	However, Inoue teaches:
	wherein the processing circuitry is configured to set the driving operation restricted when the remote driving is in the restricted state on a basis of the operator (Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1].  The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the processing circuitry is configured to set the driving operation restricted when the remote driving is in the restricted state on a basis of the operator as taught by Inoue to reduce the possibility of erroneous operation when one driving state is supposed to be disabled.  
	Regarding Claim 6. Norris in combination with Inoue teaches the vehicle according to claim 4.
	Norris does not teach:
	wherein the processing circuitry is configured to set the driving operation restricted when the driving by the driver is in the restricted state on a basis of the driver.
	However, Inoue teaches:
	wherein the processing circuitry is configured to set the driving operation restricted when the driving by the driver is in the restricted state on a basis of the driver (Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1]. The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the processing circuitry is configured to set the driving operation restricted when the driving by the driver is in the restricted state on a basis of the driver as taught by Inoue to reduce the possibility of erroneous operation when one driving state is supposed to be disabled.  

Claim 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”) as applied to claim 1 above, and further in view of Okumura et al. US 10248116 B2 (“Okumura”).
	Regarding Claim 7. Norris teaches the vehicle according to claim 1.
	Norris does not teach:
	wherein the processing circuitry is configured to control a timing of the switching between the driving by the driver and the remote driving.
	However, Okumura teaches:
	wherein the processing circuitry is configured to control a timing of the switching between the driving by the driver and the remote driving (Okumura teaches that the vehicle can be operated by a remote operator in remote operating mode, and that in one embodiment, when the computing device determines that autonomous mode is unsuitable for an unexpected environment, the operation of the vehicle must switch to either manual mode of remote operation [Column 6, rows 36-51]. In one embodiment, once it is determined that autonomous mode is unsuitable for an unexpected environment, the driver will be given the opportunity to select affirmative to enter manual mode, and if the driver does not select if within a predefined number of seconds, then the remote operator is contacted and the vehicle controls automatically go to the remote operator [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the processing circuitry is configured to control a timing of the switching between the driving by the driver and the remote driving as taught by Okumura so that the vehicle can switch between driving modes automatically in emergency situations or an unexpected environment when the driver does not respond quickly enough. 
	Regarding Claim 8. Norris in combination with Okumura teaches the vehicle according to claim 7.
	Norris does not teach:
	wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving by a switching operation of one or both of the driver and the operator.
	However, Okumura teaches:
	wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving by a switching operation of one or both of the driver and the operator (Okumura teaches that the operation of the vehicle can be switched over to a remote operating mode by a switching operation resulting from identification of an unexpected environment, or the remote operation mode may be initiated where based on the current route of the vehicle and a real-time map predicts that the vehicle may soon encounter an unexpected driving environment [Okumura, Column 6, rows 36-42]. Okumura also teaches that the driver, who may be using an interactive display, an audio system, or other vehicle interface can be prompted and/or asked to confirm or approve the control grant to the remote operator.  If the driver answers in the affirmative and selects to initiate a remote operator mode, then the remote operator may be contacted by the operator, and control of the vehicle can pass to the remote server [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving by a switching operation of one or both of the driver and the operator as taught by Okumura so that either the driver or the remote operator can switch driving modes as necessary. 
	Regarding Claim 9. Norris in combination with Okumura teaches the vehicle according to claim 7.
	Norris does not teach:
	wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving in a case in which a switching condition is satisfied.
	However, Okumura teaches:
	wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving in a case in which a switching condition is satisfied (Okumura teaches that the operation of the vehicle can be switched over to a remote operating mode by a switching operation resulting from identification of an unexpected environment, or the remote operation mode may be initiated where based on the current route of the vehicle and a real-time map predicts that the vehicle may soon encounter an unexpected driving environment [Okumura, Column 6, rows 36-42]. Okumura also teaches that the driver, who may be using an interactive display, an audio system, or other vehicle interface can be prompted and/or asked to confirm or approve the control grant to the remote operator.  If the driver answers in the affirmative and selects to initiate a remote operator mode, then the remote operator may be contacted by the operator, and control of the vehicle can pass to the remote server [Column 8, rows 21-39]. Alternatively, Okumura teaches that in one embodiment, once it is determined that autonomous mode is unsuitable for an unexpected environment [Column 6, rows 36-42], the driver will be given the opportunity to select affirmative to enter manual mode (a switching condition to satisfy), and if the driver does not select if within a predefined number of seconds (a timed switching condition to be satisfied), then the remote operator is contacted and the vehicle controls automatically go to the remote operator [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving by a switching operation of one or both of the driver and the operator as taught by Okumura so that the operating mode can be switched in response to unexpected or unpredictable driving conditions. 
	Regarding Claim 10. Norris in combination with Okumura teaches the vehicle according to claim 9.
	Norris does not teach:
	wherein the switching condition is a condition set in advance.
	However, Okumura teaches:
	wherein the switching condition is a condition set in advance (Okumura teaches that, in the embodiment in which the switching condition to be satisfied involves the driver affirming to enter manual mode within a number of seconds, the number of seconds is predefined, making it a condition that must be set in advance [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the switching condition is a condition set in advance as taught by Okumura so that the operating mode can be switched in response to preset driving conditions. 
	Regarding Claim 11. Norris in combination with Okumura teaches the vehicle according to claim 9.
	Norris does not teach:
	wherein the switching condition is a condition that dynamically changes on a basis of a situation in which the vehicle is placed.
	However, Okumura teaches:
	wherein the switching condition is a condition that dynamically changes on a basis of a situation in which the vehicle is placed (Okumura teaches that the vehicle sensors can detect the vehicle’s speed, direction, acceleration, vehicle rotation, position, weather, traffic, and road conditions [Column 3, rows 64-67, Column 4, rows 1-26]. These sensors send information regarding the driving environment to the computing device and the computing device determines whether the autonomous mode of the vehicle is poorly equipped to handle the environment [Column 2, rows 8-16]. The computing device can detect that the vehicle is in an unexpected driving environment based on data received from the sensors, and unexpected driving environments can include changes in roads, traffic signals, or traffic patterns [Column 6, rows 12-21]. The existence of an unexpected driving environment can be determined if the environmental information (e.g., the roads, traffic signals, traffic patterns, etc.) as detected by the sensors differs from expected data about the environment, as retrieved from a map or database stored locally or remotely [Column 6, rows 21-27]. If an unexpected environment is identified, operation of the vehicle can switch to a remote operation mode [Column 6, rows 36-42]. The computing device may then, before the remote operator is contacted, prompt the driver for approval to grant control to the remote operator, or initiate manual mode at the driver’s affirmation [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the switching condition is a condition that dynamically changes on a basis of a situation in which the vehicle is placed as taught by Okumura so that the operating mode can be switched in response to unexpected or unpredictable driving conditions. 
	Regarding Claim 13. Norris teaches the vehicle according to claim 1.
	Norris does not teach:
	wherein the processing circuitry is configured to perform control related to a request for the remote driving to an external device.
	However, Okumura teaches:
	wherein the processing circuitry is configured to perform control related to a request for the remote driving to an external device (Okumura teaches that the computer device for the vehicle, which includes one or more processors for controlling the operation of the computing device, a communication inter face configured to communicate with a remote server via a network value, and a memory unit for storing data and program instructions used by the processors [Column 2, rows 8-16]. Through the remote server, the remote operator can then take control of the autonomous vehicle by request [Column 7, rows 17-37]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the processing circuitry is configured to perform control related to a request for the remote driving to an external device as taught by Okumura so that the switching of operation mode can be done by the request by the remote operator if necessary.
	Regarding Claim 14. Norris in combination with Okumura teaches the vehicle according to claim 13.
	Norris does not teach:
	wherein the control related to the request includes communication control with the external device and display control on a display screen.
	However, Okumura teaches:
	wherein the control related to the request includes communication control with the external device and display control on a display screen (Okumura teaches that, in one embodiment, before the remote operator is contacted, the driver may be using an interactive display or other vehicle interface when prompted or asked (requested) to approve the control grant to the remote operator [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the control related to the request includes communication control with the external device and display control on a display screen as taught by Okumura so that the driver can be made aware of the request and elect whether to grant the remote operator control. 

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”) as applied to claim 15 above, and further in view of Stefan et al. US 10789787 B2 (“Stefan”).
	Regarding Claim 17. Norris teaches the vehicle according to claim 15.
	Norris does not teach:
	wherein the processing circuitry is configured to end the remote driving that is being performed in a case in which an end condition is satisfied.
	However, Stefan teaches:
	wherein the processing circuitry is configured to end the remote driving that is being performed in a case in which an end condition is satisfied (Stefan teaches a remote-controlled operation for a vehicle in which a processing device monitors for a request to end the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned end in time or space, e.g. a booked travel time or route or a destination [Column 12, rows 18-35]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Stefan with wherein the processing circuitry is configured to end the remote driving that is being performed in a case in which an end condition is satisfied as taught by Stefan so as to ensure that the remote-control operation can be terminated when the vehicle reaches a planned destination.
	Regarding Claim 18. Norris in combination with Stefan teaches the vehicle according to claim 17.
	Norris does not teach:
	wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started.
	However, Stefan teaches:
	wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started (Stefan teaches a remote-controlled operation for a vehicle in which a processing device monitors for a request to end the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned time or space end, e.g. a booked travel time or route or a destination [Column 12, rows 18-35]. Another reason that the remote-controlled driving operation might be ended is if an emergency situation occurs e.g. if the communication link is impaired due to a malfunction of the hardware or overload, or if there is any fault condition in the vehicle. Additionally, the driver may for some reason want to regain control of his motor vehicle, which could arise after the remote driving is started [Column 12, rows 18-35]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started as taught by Stefan so that the vehicle will cease remote driving when the vehicle reaches an end position or similar end condition.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”) and Stefan et al. US 10789787 B2 (“Stefan”) as applied to claim 17 above, and further in view of Okumura et al. US 10248116 B2 (“Okumura”).
	Regarding Claim 19. Norris in combination with Stefan teaches the vehicle according to claim 17.
	Norris does not teach:
	wherein the end condition is a condition based on a state of the remote driving.
	However, Okumura teaches:
	wherein the end condition is a condition based on a state of the remote driving (Okumura teaches that in some cases, the available bandwidth  compared to the data relevant to remote control may be measured and found insufficient (a condition based on a state of the remote driving operation). If this occurs, at least one embodiment of Okumura’s invention has the computing device adapted to automatically transfer the control of the vehicle from the remote operator to the driver [Okumura, Column 9, rows 37-51]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the end condition is a condition based on a state of the remote driving as taught by Okumura so that the remote driving will end when there is insufficient bandwidth for the remote operator to accurately operate the vehicle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”) and Okumura et al. US 10248116 B2 (“Okumura”) as applied to claim 7 above, and further in view of Inoue US 9037345 B2 (“Inoue”).
	Regarding Claim 12. Norris in combination with Okumura teaches the vehicle according to claim 7.
	Norris does not teach:
	wherein, when the processing circuitry switches from the driving by the driver to the remote driving or from the remote driving to the driving by the driver, the processing circuitry is configured to invalidate the driving operation performed before the switching on a driving side of a switching destination.
	However, Inoue teaches:
	wherein, when the processing circuitry switches from the driving by the driver and to the remote driving or from the remote driving to the driving by the driver, the processing circuitry is configured to invalidate the driving operation performed before the switching on a driving side of a switching destination (Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1].  The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein, when the processing circuitry switches from the driving by the driver and to the remote driving or from the remote driving to the driving by the driver, the processing circuitry is configured to invalidate the driving operation performed before the switching on a driving side of a switching destination as taught by Inoue so as to ensure that a remote operator outside of the vehicle is not able to control the vehicle while a driver is trying to control the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664